DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 1, Claim 1 refers to "said trigger stop” (line 4) which is improper. For the purposes of examination, "said trigger stop" of Claim 1 is being treated as "said first trigger stop". Furthermore, Claim 1 refers to “a second” (line 9) which is improper. For the purposes of examination, “a second" of Claim 1 is being treated as “a second arm".
Furthermore, Claim 1 refers to "said trigger stop spaced from said first retention element" (line 11) which is improper. For the purposes of examination, “said trigger stop spaced from said first retention element” of Claim 1 is being treated as “said second trigger stop spaced from said second retention element".
Furthermore, Claim 1 refers to “said first trigger stop" (line 13) which is improper. For the purposes of examination, "said first trigger stop” of Claim 1 is being treated as “said second trigger stop".


With regards to Claim 7, Claim 7 refers to “said trigger stop" (line 8) which is improper. For the purposes of examination, “said trigger stop" of Claim 7 is being treated as “said first trigger stop".
Furthermore, Claim 7 refers to “a second” (line 12) which is improper. For the purposes of examination, "a second" of Claim 7 is being treated as “a second arm".
Furthermore, Claim 7 refers to “said trigger stop spaced from said first retention element" (line 14, 15) which is improper. For the purposes of examination, “said trigger stop spaced from said first retention element" of Claim 7 is being treated as “said second trigger stop spaced from said second retention element".
Furthermore, Claim 7 refers to “said first trigger stop" (line 16/17) which is improper. For the purposes of examination, “said first trigger stop” of Claim 7 is being treated as “said second trigger stop".
With regards to Claim 10, Claim 10 refers to “said second aperture of said second arm extends through said second retention element of said second arm" (lines 2, 3) which is improper. For the purposes of examination, "said second aperture of said second arm extends through said second retention element of said second arm" of Claim 10 is being treated as "said first aperture of said second arm extends through said first retention element of said second arm”.
With regards to Claim 15, Claim 15 depends on Claim 1 which is improper because claim 1 does not recite a method. For purposes of examination, Claim 15 is being treated as dependent on Claim 14.
With regards to Claim 16, Claim 16 depends on Claim 1 which is improper because claim 1 does not recite a method. For purposes of examination, Claim 16 is being treated as dependent on Claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker (US 5,810,222).
Regarding Claim 14, Shoemaker discloses a method of associating and disassociating a firearm (12; col. 1, lines 66, 67; col. 2, lines 1-5; Figs. 6, 7) with a holster (10; Figs. 1-3) having a firearm retention mechanism (44, 46, 48, 50; col. 2, lines 26-37; Figs. 4, 4A, 5) comprising; moving a firearm (12; Figs. 6, 7) downwardly into a pocket (inner 10; Figs. 1,6, 7) of said holster; pressing a trigger guard (16; Figs. 6, 7) of said firearm between a first retention element (46, 50; Figs. 4, 4A, 5) on a first arm (left 44; Figs. 4, 5) of said firearm retention mechanism and a second retention element (48, 50; Figs. 4, 4A, 5) on a second 
Regarding Claim 15, Shoemaker discloses the method in accordance with claim 14, wherein said firearm retention mechanism has a first open end (46, 48, 50; Fig. 4) and a second closed (via bottom 62; Fig. 4) end (bottom 44; Fig. 4), therein said first open end faces upwardly towards a top (top 10; Figs. 1,6, 7) of said holster and receives said trigger guard as said firearm is located into said holster (col. 2, lines 65-67; col. 3, lines 1-6; Figs. 6, 7).
Regarding Claim 16, Shoemaker discloses the method in accordance with claim 14, wherein said first and second arms are connected by a fastener (52, 54, 58, 60; col. 2, lines 38-54; Figs. 4, 4A, 5) and further comprising the step of adjusting a position of said fastener, thereby changing a force applied by said fastener which biases said first and second arms towards one another (col. 2, lines 38-64; Figs. 4, 4A, 5).

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734